DETAILED ACTION
Claims 1-6, 8-11 and 17-25 are under current consideration. The elected species are a mutant and the sequence set forth by SEQ ID NO: 1.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
 Claim Rejections - 35 USC § 112, para. 1, WD
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-11 and 17-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The following quotation from section 2163 of the MPEP is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through
sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A “representative number of species” means that the species which are adequately
described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.

	Structurally, the claims are directed to a genus of differential structures comprising any mutated sequence of SEQ ID NO: 1 (elected species) at any position or positions among the claimed sequence wherein the mutation may encompass a deletion or deletions, a substitution or substitutions, an addition or additions, or any various combinations thereof. Note that claim 3 indicates that that the claimed mutant claims at least one substitution for amino acid 162, 164, 166, 177, 187, 192 and/or 193 of the RSV G protein wherein the wild-type amino acid may be substituted for any other amino acid, including aromatic, negatively or positively charge, etc.
	Functionally, the claims require that such genus of differential structures have “diminished activity with respect to activating the chemokine receptor response to fractalkine” and “binds mAb 3D3 and/or 2D10 and/or 3G12”; see claim 1. See other functional limitations of claims 4, 5, 8, 9, 10, 17, 19 and 22-24.
Table 4 of the instant specification provides a few specific substitutions which have been characterized as having diminished activity; for example, S177R or a serine at specifically at position 177 is substituted specifically for an arginine.  
The specification does not provide a representative number of species which would support the genus of structures as so broadly claimed. Further, the specification only demonstrates the correlation of structure to function for a few specific substitutions.
Given the lack of adequate representative species which would support the scope of the genus as well as the lack of structure to function correlations, the claims 
Claim Rejections - 35 USC § 103-MAINTAINED
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-11 and 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Jorquera et al. (Expert Rev of Vaccines, 2016-cited by the IDS), Tripp (US Patent 8173131-previously cited), US20130034564 (cited by the IDS) and Scheiblhofer et al. (Expert Rev of Vaccines, 2017-see attached form 892). Note that new claim 21 is rejected. 
The claims are directed to (in part): a mutant of a peptide having the amino acid sequence of SEQ ID NO: 1 comprising residues 161-197 of RSV G protein; comprising the functional properties of having diminished activity with respect to activating the chemokine receptor responsive to fractalkine as compared to the respective peptide of SEQ ID NO: 1; which binds mAb 3D3, and/or 2D10 and/or 3G12; and/or which elicits antibodies immunoreactive with RSV G protein; and wherein said mutant peptide maintains its native conformation and wherein only residues not involved in binding mAbs 3D3, and/or 2D10 and/or 3G12 are changed; see claim 1.
Jorquera is cited for describing the RSV G protein as an important target for the induction of neutralizing antibodies which can neutralize RSV and prevent disease; see p. 174, col. 2. See p. 177, col. 2 which provides that antibodies directed against the RSV G protein central conserved region (CCR) have been shown to have anti-viral and anti-inflammatory effects that effectively neutralize RSV and protects from disease. The author further notes that vaccination of mice with G protein CCR epitopes induce antibodies that block the interaction of the G protein CX3C motif with CX3CR1 and protect against RSV infection, immune modulation and pulmonary inflammation; see p. 177, col. 2. 
Jorquera does not explicitly express a mutant of a peptide having the amino acid residues 161-197 of RSV G protein as set forth by SEQ ID NO: 1, which binds to mAb 3D3 and/or 2D10 and/or 3G12 (claim 1); the mutant of claim 1 which is chemically 
Tripp teaches that the CX3C motif of the RSV G protein (amino acids 182-186) participates in the binding of the RSV to host cells; see col. 4, lines 27+. The inventor teaches modification of the CX3C motif renders it nonfunctional for viral attachment; see col. 5, lines 5+. See col. 10, lines 25+ which provides a number of peptides comprising modified CX3C motifs, including TCAAACKRIPNKK, TCWAACKRIPNKK and TCNAACKRIPNKK which have been shown to inhibit G glycoprotein CX3 binding to CX3CR1, inter alia. See col. 17, lines 40+ describes the preparation of a pharmaceutical composition comprising the RSV G peptides.
US20130034564 describes antibodies that are specifically immunoreactive with the RSV G protein; see whole document, including para. 13. The inventor teaches that antibodies to the conserved motif within positions 160-176 of the G protein are therapeutically effective in clearing the virus from subjects; see para. 13. The inventor teaches that antibodies of the invention are those which bind within 30 residues of the CX3C motif; see para. 14. See Example 4, para. 80+ for Table 1 which provides epitopes for various antibodies, including 3D3 (residues 164-172) and 3G12 (residues 167-176); the table also indicates that antibody 2D10 binds a conformational antibody. 
Scheiblhofer provides a review of the prior art discussing the influence of protein fold stability and its implications for vaccine design; see whole document, including title. See p. 481, col. 2 which teaches that destabilization of a protein can lead to unfolding of the tertiary structure and thus loss of conformational epitopes. Also see p. 482, col. 1-2 which describes stabilizing proteins, including via using chemical crosslinkers. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to introduce mutations in the CX3C motif of a RSV G peptide. One would have been motivated to do so in order to prepare an immunogenic RSV G peptide in which the CX3C motif is rendered nonfunctional for CX3CR1 binding as taught by Tripp. It is noted here that Tripp teaches mutating the 3 residues between the cysteine residues of the CX3C motif; see claim 19. 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to prepare a RSV G protein which comprises at least 30 residues beyond the CX3C motif as taught by US20130034564; thus, encompassing the sequence set forth by instant SEQ ID NO: 1. One would have been motivated to do so for the advantage of including neutralizing epitopes found in the CCR of RSV G as taught by the teachings of both Jorquera and the US20130034564. US20130034564 specifically provides that both 3D3 and 3G12 antibodies are specifically immunoreactive 
It would have been obvious for one of ordinary skill in the art at the time of the invention to use a chemical crosslinker in order to chemically stabilize the RSV G protein as described by Scheiblhofer. One would have been motivated to do so for the advantage of maintaining the tertiary structure of the RSV G protein and thus, maintaining conformational epitopes, including that reactive to the 2D10 antibody. 
It would have been obvious to introduce various mutations at specific sites including residue 161. One would have been motivated to do so as a means of altering the epitope of different antibodies which are known to be immunoreactive with the CCR. See Table 1 of the US20130034564 which shows that a mutation at residue 161 would affect the binding of different antibodies, such as 1A5 and 1G8, while other neutralizing epitopes are intact for the induction of antibodies, including the epitope for antibody 3D3. It would be expected for such modification to affect the immunogenicity of the protein. 
It would have been obvious to one of ordinary skill in the art at the time of the invention prepare the immunogenic RSV G proteins as a pharmaceutical composition. One would have been motivated to do so for the advantage of preparing the proteins for administration to a subject.
	There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the teachings of the prior art references; for example, the CX3C motif of the RSV G protein has been modified by the prior art; the CCR has etc.
	The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive. Arguments start on p. 8 of the Remarks. Applicant argues that the results are entirely unexpected. Applicant alleges that Tripp does not consider the impact that such a mutagenesis approach would have on the natural conformation and immunogenicity. 
In response, the Office maintains that the structural limitations of the claims have been met and thus, the functional limitations must also be met because a structure and its functional characteristics are inseparable. Also see MPEP 2112.01 II. COMPOSITION CLAIMS-IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES.
Applicant points to the Declaration of Kauvar for showing that the CX4C mutation has a substantially more deleterious effect on the affinity of the mAbs as compared to the claimed mutations, indicating a potential alteration of its native conformation and loss of immunogenicity.
In response, the Declaration was found to be ineffective. As noted in the previous advisory action, the Declaration is not commensurate in scope with the claims. The claims are directed to a genus of different mutant structures whereas the Declaration 
Applicant argues that there was no way to predict the existence of a small number of conserved residues that could be modified for achieving all of Applicant’s goals, including CX3CR diminished activity, preservation of the contact residues for the known high affinity efficacious antibodies, immunogen natural conformation, induce antibodies with steric hindrance activity. 
The combined prior art meets the structural limitations of the claims. It is not clear from Applicant’s arguments how the combined art has not met the “goals”. Applicant is invited to respond to this specifically. It is noted here that while Applicant describes the “small number of conserved residues”, the claims are directed to a genus of structures.
Applicant argues that the mutagenesis technique required more precision than a simple shotgun approach, such as alanine mutagenesis. Applicant notes that alanine is not among the substitutions of Table 4.
In response, combined prior art meets the structural limitations of the claims and thus, the functional properties must also be met. Also note that the instant claims do not exclude from alanine or any uncharged residue being among the substitutions.
Applicant notes that the assay used is a complex cell-based chemotaxis assay and constructing variants with amino acid substitutions at each of the 28 residues followed by chemotaxis testing would have required undue experimentation. 
In response, the claims are directed to a product, and not a method. Given the combined prior art meets the structural limitations, the functional limitations must also be met. 
etc. Applicant notes that one of ordinary skill in the art could not have used Scheiblhofer in combination with other cited references without the benefit of Applicant’s disclosure via improper hindsight reasoning.
In response, Scheiblhofer was cited for teaching using chemical crosslinkers as method of stabilizing a conformational epitope; this requires a specific tertiary structure. The argument is not found persuasive for crosslinkers are widely known and commonly used in the prior art. 
Applicant notes that Scheiblhofer describes extensive efforts to modify the RSV F protein but the construct described was found to “have poor stability during prolonged storage at 4C”. 
In response, the properties of a different protein during prolonged storage at 4C is not found to be relevant. 
	Given the arguments are not persuasive, the rejection is maintained for reasons of record.
Conclusion
	No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/Primary Examiner, Art Unit 1648